


EXHIBIT 10.24


            




                            
                                    




Year 2015






Annual
Management Incentive
Program


(Executive Officers Only)




USG Corporation














































--------------------------------------------------------------------------------






PURPOSE




To enhance USG Corporation's ability to attract, motivate, reward and retain key
employees of the Corporation and its operating subsidiaries and to align
management's interests with those of the Corporation's stockholders by providing
incentive award opportunities to managers who make a measurable contribution to
the Corporation’s business objectives.






INTRODUCTION




This Annual Management Incentive Program (the “Program”) is in effect from
January 1, 2015 through December 31, 2015.






ELIGIBILITY




Individuals eligible for participation in this Program are the Corporation’s
executive officers. This Program is executive officers only.






GOALS




For the 2015 Annual Management Incentive Program, Consolidated Net Earnings
adjusted for incentive plan purposes and consolidated, subsidiary and profit
center Focus Targets will be determined by the USG Board of Directors after
review by the Compensation and Organization Committee of the USG Board of
Directors (the “Committee”) . The Committee will consider recommendations
submitted from management of USG Corporation.








































--------------------------------------------------------------------------------






AWARD VALUES


For this Program, position target incentive values are based on level of
accountability and are expressed as a percent of approved annualized salary.
Resulting award opportunities represent a fully competitive incentive
opportunity for 100% (target) achievement of goals:




Position Title
Position Target Incentive
- Chairman, President & Chief Executive Officer, USG Corporation
120%
- Executive Vice President & Chief Financial Officer, USG Corporation
- Executive Vice President & Chief Operating Officer, USG Corporation
75%
- Executive Vice President & General Counsel, USG Corporation
70%
- Senior Vice President and Chief Technology Officer, USG Corporation
- Senior Vice President; President, USG International
60%
- Senior Vice President, Human Resources and Communications, USG Corporation
- Senior Vice President Business Development and Operational Services, USG
Corporation
50%
- Vice President and Associate General Counsel, USG Corporation
- Vice President and Treasurer, USG Corporation
- Vice President and Controller, USG Corporation
- Vice President, Compensation, Benefits, and Corporate Services, USG
Corporation
- Vice President, Corporate Innovation Center, USG Corporation
45%







--------------------------------------------------------------------------------




AWARDS


Incentive awards for all participants in this Program will be reviewed and
approved by the Committee. For all participants, the annual incentive award par
opportunity is the annualized salary approved by March 31, 2015 that is in
effect on March 1, 2015 multiplied by the applicable position target incentive
value percent.
 
Incentive awards for 2015 will be based on a combination of the following
elements:


I.
CONSOLIDATED NET EARNINGS ADJ. FOR IC PLAN PURPOSES:     50% OF INCENTIVE



Consolidated Net Earnings adjusted for incentive plan purposes will be as
reported on the Corporation’s year-end financial statements with adjustments for
significant non-operational charges. Such adjustments will be defined by March
31, 2015 and have in the past been for Fresh Start Accounting, asbestos,
restructuring charges, bankruptcy expenses and the cumulative impact of new
accounting pronouncements. For all participants, this portion of the award
represents 50% of the incentive par. This portion of the award will be paid once
threshold is met. The threshold award begins at 50% of segment par. The maximum
award for this segment is capped at two times par. Straight line interpolation
will be used to determine points between par and minimum or maximum.
For each executive officer, (i) their individual Net Earnings par shall be
determined by March 31, 2015, and (ii) their individual factors shall be
determined by March 31, 2015. Notwithstanding the prior sentence nor any other
provision in this Program, each executive officer’s factor may be decreased, but
not increased, due to changes in the total Program and Other Program par after
March 31, including, but not limited to, changes triggered by the addition or
removal of a participant from the Program or the Other Program or changes in any
participant’s Net Earnings par.
    
II.
FOCUS TARGETS: 50% OF INCENTIVE



Focus Targets will be measurable, verifiable and derived from the formal
strategic planning process. For 2015, Focus Targets are expected to include
North American Operations and L&W Gross Profit and USG Boral JV Adjusted Net
Earnings, Wallboard Cost, and SG&A or other operational priorities. The Focus
Targets will be determined by March 31, 2015. The award adjustment factor for
this segment will range from 0.5 (after achieving a minimum threshold
performance level) to 2.0 for maximum attainment.


The weighting on any individual Focus Target generally will be in 5% increments
and not be less than 10%.The weighting of all assigned Focus Targets will equal
50% of the individual’s total par.




































--------------------------------------------------------------------------------




PAYOUT CRITERIA


No awards will be paid under this Program unless the Corporation’s annual
adjusted operating profit for 2015 is positive as calculated net of all expenses
associated with all incentive programs. Positive annual adjusted operating
profit is defined as calendar year gross profit less overhead expenses and
before other special items that are included within operating profit/loss as
reflected on the consolidated statement of operations. Special items include
litigation settlement income/expense, restructuring and long-lived asset
impairment charges, goodwill and other intangible asset impairment charges,
unusual or non-recurring items, and changes in accounting principles.




The maximum payment to a participant is two times the participant’s par value
amount. No payments will be made beyond this two times maximum payment level.










WEIGHTINGS OF PROGRAM ELEMENTS


All Corporate Officer participants in this Program, including the most senior
executives, will have the same overall weightings of 50% on Consolidated Net
Earnings adjusted for incentive plan purposes and 50% on Focus Targets.
































































--------------------------------------------------------------------------------




GENERAL PROVISIONS




1.
If the Board, or an appropriate committee thereof, has determined that any fraud

or intentional misconduct by an executive officer was a significant contributing
factor to the Corporation having to restate all or a portion of its financial
statement(s), the Board or committee shall take, in its discretion, such action
as it deems necessary to remedy the misconduct and prevent its recurrence. In
determining what remedies to pursue, the Board or committee will take into
account all relevant factors, including whether the restatement was the result
of fraud or intentional misconduct. The Board may, to the extent permitted by
applicable law, require reimbursement of any award under this Program paid to
the executive officer after January 1, 2015, if and to the extent that a) the
amount of the award was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, b) the
executive officer engaged in any fraud or intentional misconduct that caused or
contributed to the need for the restatement, and c) the amount of the
compensation that would have been awarded to the executive officer under this
Program had the financial results been properly reported would have been lower
than the amount actually awarded. The remedy specified herein shall not be
exclusive and shall be in addition to every other right or remedy at law or in
equity that may be available to the Corporation. If this paragraph 1 is held
invalid, unenforceable or otherwise illegal, the remainder of this Program shall
be deemed to be unenforceable due to a failure of consideration, and the
executive officer’s rights to any incentive compensation that would otherwise be
awarded under this Program shall be forfeited.


In order to be entitled to an award of compensation under this Program, an
executive officer must execute a written acknowledgment that such award shall be
subject to the terms and conditions of this paragraph 1.
    
2.
The Committee reserves the right to adjust award amounts under this Program down
based on its assessment of the Corporation’s overall performance relative to
market conditions, provided, however, in no event may the Committee adjust an
award under this Program upward.



3.
The Committee shall review and approve the awards recommended eligible
participants in this Program. The Committee shall submit to the Board of
Directors, for its ratification, a report of the awards for all eligible
participants approved by the Committee in accordance with the provisions of the
Program.



4.
The Committee shall have full power to make the rules and regulations with
respect to the determination of achievement of goals and the distribution of
awards. No awards will be made until the Committee has certified financial
achievements and applicable awards in writing.



5.
The judgment of the Committee in construing this Program or any provisions
thereof, or in making any decision hereunder, shall be final and conclusive and
binding upon all employees of the Corporation and its subsidiaries whether or
not selected as beneficiaries hereunder, and their heirs, executors, personal
representatives and assignees.



6.
Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers, and the Board
of Directors or committees thereof, to change the duties or the character of
employment of any employee of the Corporation or to remove the individual from
the employment of the Corporation at any time, all of which rights and powers
are expressly reserved.



The awards made to employees shall become a liability of the Corporation or the
appropriate subsidiary as of December 31 of the year earned and all payments to
be made hereunder will be




--------------------------------------------------------------------------------




made as soon as practicable, but in any event before two and one half months
after December 31 of the year earned, after said awards have been approved by
the Committee.




ADMINISTRATIVE GUIDELINES




1.
Award values will be based on annualized salary in effect on March 1, 2015 for
each qualifying participant. Any change in duties, dimensions or
responsibilities of a current position resulting in an increase or decrease in
salary range reference point or market rate will result in a pro-rata incentive
award. Respective reference points, target incentive values or goals will be
applied based on the actual number of full months of service at each position.



2.
No award is to be paid to any participant who is not a regular full-time
employee, or a part time employee as approved by the Senior Vice President,
Human Resources and Communications, USG Corporation, in good standing at the end
of the calendar year to which the award applies. However, if an eligible
participant with three (3) or more months of active service in the Program year
subsequently retires, becomes disabled, dies, is discharged from the employment
of the Company without cause, or is on an approved unpaid leave, the participant
(or beneficiary) may be recommended for an award which would otherwise be
payable based on goal achievement, prorated for the actual months of active
service during the year.



3.
Employees participating in any other incentive or bonus program of the
Corporation or a Subsidiary who are transferred during the year to a position
covered by this Program will be eligible to receive a potential award prorated
for actual full months of service in the two positions with the respective
incentive program and target incentive values to apply.



4.
In the event of transfer of an employee from an assignment which does not
qualify for participation in any incentive or bonus plan to a position covered
by this Program, the employee is eligible to participate in this Program with
any potential award prorated for the actual months of service in the position
covered by this Program during the year. A minimum of three months of service in
the eligible position is required.



5.
Participation during the current Program year for individuals employed from
outside the Corporation is possible with any award to be prorated for actual
full months of service in the eligible position. A minimum of three full months
of eligible service is required for award consideration.



6.
Exceptions to established administrative guidelines can only be made by the
Committee.







